Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1.	This application is a 371 of PCT/IB2018/057648 10/02/2018, which benefit of 62/566,668 10/02/2017.
2.	Amendment of claims 1 and 15-16, and cancelation of claim 21 in the amendment filed on 4/14/2022 is acknowledged. Claims 1-20 are pending in the application.
Responses to Amendments/Arguments
3.	The rejection of claim 1 under 35 U.S.C. 112 (a) has been overcome in the amendment filed on 4/14/2022.  
4.	Applicant's arguments regarding the rejection of claims 1-20 under 35 U.S.C. 103 (a) have been fully considered but   they are not persuasive.   
Applicants state “HFPEF corresponds to a particular type of heart failure. The patients experiencing heart failure do not necessary experience HFPEF. As explained in the background section, HFPEF represents half of the heart failure patients only. The patent application as filed provides data demonstrating a clear and direct effect of imeglimin in LV function in an animal model of HFPEF, namely Zucker fa/fa rats. As fully exemplified in the experimental section, the chronic administration of imeglimin enables one to significantly improve LV function, cardiac output and myocardial perfusion in treated Zucker fa/fa rats. The patent application also provides data showing improvements in biological parameters such as LV collagen density, LV ROS production and plasma nitrite.”  see page 6.
	However, the instant invention is drawn to methods of use using  imeglimin for treating patients with obesity, diabetes, type 2 diabetes, monogenic diabetes mellitus and transient neonatal hyperglycemia (i.e., see claims 15-16), and wherein the patients have HFPEF.  Thus the instant treated patient population and methods of use are not distinct from the treated diabetes patients in Mesangeau et al. ‘828 and ‘065,  and Baron et al. ‘263.  
Moreover, additionally, the discovery of a new property for use in the same population, i.e., the instant treating diabetes associated with HFPEF with a previously known compound imeglimin, even when that property and use are unobvious from the prior art, cannot impart patentability to claims to the known compounds, see In re Spada, 15 USPQ2d 1655 (Fed. Cir. 1990), and MPEP 2112.01.    Therefore Mesangeau et al. ‘828 and ‘065,  and Baron et al. ‘263 still render obviousness over the instant invention.  the rejection of claims 1-20 under 35 U.S.C. 103 (a) over Mesangeau et al. ‘828 and ‘065, and Baron et al. ‘263 is maintained.
5.	Applicant's arguments regarding the rejection of claims 1 under the obviousness-type double over Mesangeau et al. ‘828 and ‘066, Fouqueray et al. ‘984 and Symonds et al. ‘436 have been fully considered but   they are not persuasive.   The reasons of rejection of claim 1 under the obviousness-type double patenting are as the same reasons described above paragraph 4.  Applicants are requested to file a terminal disclaimer to overcome the rejection.
6.       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/ PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	







/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629    

May 23, 2022